Citation Nr: 1418321	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  10-15 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for a skin disability other than tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 


FINDING OF FACT

The Veteran's current tinnitus is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

The Veteran seeks service connection for tinnitus, which he believes was caused by noise exposure as a cook in an artillery unit in Vietnam.  Service treatment records, including entrance and separation examinations, are negative for symptoms or diagnoses of tinnitus.  In an August 2008 statement, the Veteran gave a history of ringing in his ears during service and since separation from service.  VA treatment records show that the Veteran has a history of tinnitus. 

At a May 2009 VA examination, the Veteran reported military noise exposure to combat artillery as a cook in a combat artillery unit and that tinnitus began in the early 1970's following Vietnam.  He indicated that he worked in quiet office environments after separation from service.  The VA examiner opined that tinnitus was not caused by or a result of acoustic trauma during military service.  The rationale was that the Veteran reported tinnitus onset after service and did not correlate the tinnitus onset to noise exposure or a specific acoustic trauma during service.  The VA examiner acknowledged that the Veteran may have been exposed to high noise levels during service.  

The May 2009 VA examiner is competent to opine as to the etiology of the Veteran's tinnitus; however, his opinion is afforded little probative value because the rationale is somewhat inconsistent.  Specifically, the VA examiner found that the Veteran did not correlate the tinnitus onset to noise exposure or a specific acoustic trauma during military service; however, the examiner goes on to  acknowledge that the Veteran may have been exposed to high noise levels as a cook for an artillery combat unit in Vietnam.  

The Veteran is competent to report experiencing tinnitus as ringing in the ears is a symptom capable of observation by a lay person.  His statements that tinnitus began in service and that he has experienced tinnitus since service are credible as there is nothing in the record showing an inconsistency with these statements.  The Veteran's statements are afforded sufficient evidentiary value to support a nexus between his current disability and his in-service noise exposure at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that his tinnitus is related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for skin disabilities, which he contends are due to Agent Orange exposure and the rough terrain, rainy weather, and indigenous vegetation in Vietnam.  He gives a history of foot fungus; foot inflammation; blisters; chronic itching; and boils on the head, chest, and feet in and since service.  

Since August 2004, Dr. King has treated the Veteran for recurrent skin abscesses.  In a July 2009 statement, Dr. King diagnosed chronic tinea pedis and opined that it developed during the Veteran's active military service.  As the evidence at least indicates that a skin disability may be related to service, a VA skin examination is required under the duty to assist.

Records of Dr. King's treatment are current through November 2008.  On remand, any outstanding private medical records from Dr. King dated after November 2008 must be requested.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Leavenworth, Kansas.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2012) from the Leavenworth VAMC and associate the records with the claims folder.

2.  Make arrangements to request treatment records from Dr. King, MD, of the Family Medical Group, dated since November 2008.  Obtain a release from the Veteran as necessary.

3.  After the above-requested development is complete, schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner, including any electronic claims file.

The examiner is to diagnose any skin disabilities and to provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed skin disabilities, including recurrent skin abscesses and/or tinea pedis, had their onset during or are related to service, to include as secondary to Agent Orange exposure.

In formulating the above-requested opinions, the examiner is to address Dr. King's July 2009 medical opinion that the Veteran's current chronic tinea pedis developed in service and the Veteran's reported symptoms of foot fungus; foot inflammation; blisters; chronic itching; and boils on the head, chest, and feet in and since service.

The examination report must include a complete rationale for all opinions expressed.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


